MEMO ENDORSED
                               HANG & ASSOCIATES, PLLC
                                     ATTORNEYS AT LAW
                                136-20 38th Avenue, Suite 10G
                                  Flushing, New York 11354

                                       January 21, 2020

  VIA ECF
  Honorable Katherine Polk Failla
  United States District Court
  Southern District of New York
  40 Foley Square, Courtroom 618
  New York, NY 10007

                       RE:       Liu et al v. Canteen 82 Inc. et al
                                 CASE NO 1:17-cv-07862-KPF

                       Consent Letter Motion for Extension of Discovery

  Dear Judge Failla:

         This office represents the plaintiffs in the above-referenced matter. With consent of
  We write to request a two-week extension through February 5, 2020. This is the second time
  for the parties to request an extension to submit the settlement agreement. The currently
  deadline is January 20, 2020 pursuant to the Court's Order dated December 18, 2019.


        The impetus for the instant application is that the parties are still exchanging drafts
  and would require additional time to finalize the draft.

         In light of the above, we respectfully request that the Court grant the instant motion
  for extension.
         We appreciate the Court's time and attention in this matter.

                                                     Respectfully submitted,
                                                     Hang & Associates, PLLC

                                                     By:____s/ Ge Qu
                                                          Ge Qu
  CC:
  Carolyn J. Shields, Esq.
  Counsel for defendants
Application GRANTED.   No further extensions will be granted.



Dated: January 21, 2020           SO ORDERED.
       New York, New York



                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
